               Case 4:20-mj-70327-MAG Document 16 Filed 06/22/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NOAH STERN (CABN 297476)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7320
 7        FAX: (415) 436-7234
          Noah.Stern@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 4-20-70327 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER TO
                                                      )   CONTINUE STATUS CONFERENCE, EXCLUDE
15      v.                                            )   TIME, AND EXTEND THE DEADLINES UNDER
                                                      )   THE SPEEDY TRIAL ACT AND FED R. CRIM. P.
16   GABRIEL GONZALES,                                )   5.1
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant, Gabriel Gonzales, that the status hearing scheduled for June 25, 2020 at 10:30 a.m. be

21 rescheduled for July 22, 2020 at 10:30 a.m. The reasons for this request are as follows: The

22 government has produced additional discovery in the case, which defense counsel will need time to

23 review with the defendant. The parties are also exploring a resolution of the case. Finally, the

24 coronavirus pandemic has impeded on defense counsel’s ability to meet with the defendant.

25           Based on the foregoing, the parties stipulate and agree that excluding time from June 25, 2020
26 until July 22, 2020 will allow for the effective preparation of counsel. See 18 U.S.C.

27 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

28 the time from June 25, 2020 through July 22, 2020 from computation under the Speedy Trial Act

     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
     Case No. 4-20-70327-MAG                                       v. 7/10/2018
              Case 4:20-mj-70327-MAG Document 16 Filed 06/22/20 Page 2 of 3




 1 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 2 (B)(iv).

 3          The parties further stipulate that, with the consent of the defendant, there is good cause for

 4 extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for

 5 extending the 30-day time period for an indictment under the Speedy Trial Act. See Fed. R. Crim. P.

 6 5.1; 18 U.S.C. § 3161(b).

 7          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 8 counsel for the defendant to file this stipulation and proposed order.

 9          IT IS SO STIPULATED.

10 DATED:           June 22, 2020                         /s/                   ___
                                                          NOAH STERN
11                                                        Assistant United States Attorney

12
     DATED:         June 22, 2020                          /s/                 ___
13                                                        JOYCE LEAVITT
                                                          Counsel for Defendant Gabriel Gonzales
14

15                                           [PROPOSED] ORDER

16          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

17 Court reschedules the preliminary hearing scheduled for June 25, 2020 at 10:30 a.m. and schedules a

18 status hearing for July 22, 2020 at 10:30 a.m. The Court further finds that failing to exclude the time

19 from June 25, 2020 through July 22, 2020 would unreasonably deny defense counsel and the defendant

20 the reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

21 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

22 time from June 25, 2020 through July 22, 2020 from computation under the Speedy Trial Act outweigh

23 the best interests of the public and the defendant in a speedy trial. For the same reasons, the Court finds

24 good cause for extending the time limits for a preliminary hearing under Federal Rule of Criminal

25 Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy Trial Act.

26 See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161. Therefore, and with the consent of the parties, IT IS

27 HEREBY ORDERED that the time from June 25, 2020 through July 22, 2020 shall be excluded from

28 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1. 18 U.S.C. §

     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
     Case No. 4-20-70327-MAG                                       v. 7/10/2018
             Case 4:20-mj-70327-MAG Document 16 Filed 06/22/20 Page 3 of 3




 1 3161(h)(7)(A), (B)(iv); Fed R. Crim. P. 5.1(d).

 2         IT IS SO ORDERED.

 3

 4 DATED: ___________________                        ___________________________
                                                     HON. THOMAS S. HIXSON
 5                                                   United States Magistrate Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
     Case No. 4-20-70327-MAG                                       v. 7/10/2018
